           Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 1 of 27



                               LTNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WISCONSIN

NATHAN M. POKE,

          Plaintiff,

V                                                                  Case   No. 19-CV-33

CITY OF LA CROSSE, WISCONSIN and
RON TISCHER,

        Defendants.



                  DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES


       Defendants, City      of La Crosse, Wisconsin, and Ron Tischer, by their attorneys, von

Briesen    &   Roper, s.c., provide the following admissions, denials, allegations, and affirmative

defenses in response to the allegations contained in   Plaintiff   s Complaint:

                                     I.     NATURE OF ACTION

          101. Answering paragraph         101, these answering Defendants deny the Plaintiff was

discriminated against on the job because he is a member of the black race. As for the remaining

allegations contained     in this paragraph, these   answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

                               II.        JURISDICTION AND VENUE

                                           A.    Jurisdiction

       201.       Answering paragraph 201, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.
         Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 2 of 27



                                          B.           Venue

        202.    Answering paragraph 202, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

                                        III.     PARTIES

                                         A.        Plaintiff

        301.    Answering paragraph 301, these answering Defendants admit the Plaintiff is an

adult male citizen of the United States with the capacity to sue and be sued. As for the remaining

allegations contained    in this paragraph,   these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

                                        B.       Defendants

        302.    Answering paragraph 302, these answering Defendants admit the Defendant, City

of La Crosse, is a legal entity with the capacity to sue and be sued. As for the remaining

allegations contained    in this paragraph, these      answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        303.    Answering paragraph 303, these answering Defendants admit Defendant Ron

Tischer is the Chief of Police for the Defendant, City of La Crosse and started as the Chief of

Police in the fall of 2002. As for the remaining allegations contained in this paragraph, these

answering Defendants lack the knowledge or information sufficient to form a belief as to the

truth of the allegations contained therein; therefore, these answering Defendants deny the same

putting the Plaintiff to his proof.




                                                  .)
         Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 3 of 27



             IV.      ALLEGATIONS OF FACT AS TO ALL CAUSES OF ACTION

        A.         20llz Nathan Poke joins the La Crosse Police Department and, initially,
                   thrives.

        4001   .   Answering paragraph 4001 , these answering Defendants admit the Plaintiff began

as a police officer   with the City of La Crosse on August 23,207L

        4002. Answering paragraph 4002, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth      of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4003. Answering paragraph 4003, these answering Defendants lack the knowledge or

information sufficient     to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4004. Answering paragraph 4004, these answering Defendants lack the knowledge or

information sufficient     to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4005. Answering paragraph 4005, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4006. Answering paragraph 4006, these answering Defendants admit Plaintiff              was

appointed to the Department's "Neighborhood Response Officer" Program. As to the remaining

allegations contained     in this paragraph,   these answering Defendants lack the knowledge or

information sufficient     to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                                  -3   -
         Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 4 of 27



        4007   .   Answering paragraph 4007, these answering Defendants lack the knowledge or

information sufficient     to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4008. Answering paragraph 4008, these answering Defendants lack the knowledge or

information sufficient     to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4009. Answering paragraph 4009, these answering Defendants lack the knowledge or

information suffrcient     to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4010. Answering paragraph 4010, these answering Defendants admit Officer Poke was

assigned to the same squad car as Officer Dan Ulrich, who was        white. As for the remaining

allegations contained in this paragraph, these answering Defendants deny the same putting the

Plaintiff to his proof.

        4011. Answering paragraph 40II, these answering Defendants lack the knowledge or

information sufficient     to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        B.         August 12-13,2015

        4012. Answering paragraph 4072, these answering Defendants lack the knowledge or

information sufficient     to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        C.         August 14,2015: Officer Poke finds contraband and turns it in.




                                                -4
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 5 of 27



        4013. Answering paragraph 4073, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4014. Answering parugraph 4014, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4015. Answering paragraph 4015, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4016. Answering paragraph 4016, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4017. Answering paragraph 4077, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4018. Answering paragraph 4018, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4019. Answering paragraph 4019, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                               -5
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 6 of 27



        4020. Answering paragraph 4020, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4021. Answering paragraph 4021, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4022. Answering paragraph 4022, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4023. Answering paragraph 4023, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4024. Answering paragraph 4024, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4025. Answering paragraph 4025, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4026. Answering paragraph 4026, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                               -6-
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 7 of 27



        4027. Answering paragraph 4027, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4028. Answering paragraph 4028, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4029. Answering paragraph 4029, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4030. Answering paragraph 4030, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4031. Answering paragraph 4031, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4032. Answering paragraph 4032, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4033. Answering paragraph 4033, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                                1
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 8 of 27



        4034. Answering paragraph 4034, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4035. Answering paragraph 4035, these answering Defendants lack the knowledge or

information suffrcient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4036. Answering paragraph 4036, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4037. Answering paragraph 4037, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4038. Answering paragraph 4038, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4039. Answering paragraph 4039, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4040. Answering paragraph 4040, these answering Defendants lack the knowledge or

information sufflcient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                               -8-
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 9 of 27



        4041. Answering paragraph 4047, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth     of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4042. Answering paragraph 4042, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth     of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4043. Answering paragraph 4043, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4044. Answering paragraph 4044, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth     of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4045. Answering paragraph 4045, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       D       August 30,2015: Poke and Ulrich arrest Marcus Chandler and Ulrich
               discards Chandler's bong.

       4046. Answering paragraph 4046, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth     of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4047. Answering paragraph 4047, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                               -9
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 10 of 27



        4048. Answering paragraph 4048, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4049. Answering paragraph 4049, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4050. Answering paragraph 4050, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       E       August 31, 2015, Officer Poke is demoted and reports Ulrich's misconduct to
               his captains.

       4051. Answering paragraph 405I, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4052. Answering paragraph 4052, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4053. Answering paragraph 4053, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4054. Answering paragraph 4054, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                              -10-
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 11 of 27



       4055. Answering paragraph 4055, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4056. Answering paragraph 4056, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4057. Answering paragraph 4057, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4058. Answering paragraph 4058, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4059. Answering paragraph 4059, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4060. Answering paragraph 4060, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4061. Answering paragraph 4067, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                              - 11-
       Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 12 of 27



       4062. Answering paragraph 4062, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4063. Answering paragraph 4063, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4064. Answering paragraph 4064, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4065. Answering paragraph 4065, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4066. Answering paragraph 4066, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4067. Answering paragraph 4067, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4068. Answering paragraph 4068, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                              -12-
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 13 of 27



       4069. Answering paragraph 4069, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       F.      September 1, 2015: Poke speaks with Assistant Chief of Police Abraham.

       4070. Answering paragraph 4070, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4071. Answering paragraph 4071, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4072. Answering paragraph 4012, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4013. Answering paragraph 4073, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4074. Answering paragraph 4074, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4075. Answering paragraph 4075, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       G       Septemberr20l5z Poke speaks with Human Resources Director Wendy
               Oestreich and Mayor Tim Kabatt.



                                              -   13 -
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 14 of 27




       4076. Answering paragraph 4076, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4077. Answering paragraph 4077, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4078. Answering paragraph 4078, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       H.      September 8,20L5: Poke interviews witness Lenell Carter.

       4079. Answering paragraph 4079, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4080. Answering paragraph 4080, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4081. Answering paragraph 4081, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4082. Answering paragraph 4082, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                              -14-
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 15 of 27



       4083. Answering paragraph 4083, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the   allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4084. Answering paragraph 4084, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4085. Answering paragraph 4085, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       I       September 11, 2015: Poke is threatened with discipline for recording
               the Carter interview.

       4086. Answering paragraph 4086, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4087. Answering paragraph 4081, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       J.      September 10,2015: Poke is reprimanded for contacting a citizen.

       4088. Answering paragraph 4088, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4089. Answering paragraph 4089, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.



                                              -   15 -
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 16 of 27



        4090. Answering paragraph 4090, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4091. Answering paragraph 4097, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4092. Answering paragraph 4092, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4093. Answering paragraph 4093, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       K.      September 11,2015: Poke is placed on nondisciplinary leave by the
               Mayor's office and the Human Resources Department.

       4094. Answering paragraph 4094, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4095. Answering paragraph 4095, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answeling Defendants deny the same putting the Plaintiff to his proof.

       4096. Answering paragraph 4096, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                              -16-
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 17 of 27



       4097   .   Answering paragraph 4097, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4098. Answering paragraph 4098, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4099. Answering paragraph 4099, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4100. Answering paragraph 4100, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4101. Answering paragraph 4101, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4102. Answering paragraph 4702, these answering Defendants lack the knowledge or

information sufficient    to form a belief as to the truth of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       L.         September 14,2015: Poke learns he is being watched.

       4103. Answering paragraph 4103, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       M.         September 17,20152 Poke is placed on disciplinary leave by Chief of
                  Police Tischer.



                                               -17 -
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 18 of 27




        4104. Answering paragraph 4104, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4105. Answering paragraph 4105, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4106. Answering paragraph 4706, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       N       September 18,2015: Poke is interviewed by counsel for the City,
               Attorney Nancy Pirkey.

       4107. Answering paragraph 4707, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4108. Answering paragraph 4108, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4109. Answering paragraph 4109, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4110. Answering paragraph 4110, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                              -   18 -
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 19 of 27



        4111. Answering paragraph      4lll,   these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4112. Answering paragraph 4112, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4113. Answering paragraph 4113, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       O.      Fall,2015: the Lewis investigation

        4114. Answering paragraph 4114, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4115. Answering paragraph 4715, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4116. Answering paragraph 4716, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4117. Answering paragraph 4117, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                                -19-
       Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 20 of 27



       4118. Answering paragraph 4118, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth     of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4119. Answering paragraph 4119, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4120. Answering paragraph 4120, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4121. Answering paragraph 4121, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       P.      November 12,2015: Poke learns the Department is soliciting citizen
               complaints about him

       4122. Answering paragraph 4122, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations     contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4123. Answering paragraph 4123, these answering Delendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4124. Answering paragraph 4124, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth     of the allegations   contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                              -20-
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 21 of 27



       4125. Answering paragraph 4125, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       0.      November 19,2015: Poke follows up on the solicitation of citizen complaints

       4126. Answering paragraph 4126, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4127. Answering paragraph 4127, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4128. Answering paragraph 4728, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4129. Answering paragraph 4729, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       R.      November 23,2015: The Lewis investigation clears the Department

       4130. Answering paragraph 4730, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       S.      December 7,2015, Poke confirms that the Department has solicited
               complaints about him.




                                               -21 -
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 22 of 27



        4131. Answering paragraph 4731, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       T.         January 7,20162 Poke is interviewed regarding his alleged misconduct.

        4132. Answering paragraph 4132, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4133. Answering paragraph 4133, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4134. Answering paragraph 4134, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4135. Answering paragraph 4135, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4136. Answering paragraph 4136, these answering Defendants lack the knowledge or

infolmation sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4131   .   Answering paragraph 4737, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                                22
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 23 of 27



       4138. Answering paragraph 4138, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

        4139. Answering paragraph 4139, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       U.      The end of Mr. Poke's employment as a La Crosse police officer.

       4140. Answering paragraph 4140, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       414I. Answering paragraph 4I4I, these answering Defendants lack the knowledge          or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4142. Answering paragraph 4142, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       V.      Comparators

       4143. Answering paragraph 4743, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

       4144. Answering paragraph 4144, including subparagraphs, these answering Defendants

lack the knowledge or information sufficient to form a belief as to the truth of the allegations




                                              -,/.J -
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 24 of 27



contained therein; therefore, these answering Defendants deny the same putting the Plaintiff to

his proof.

                                 V.        BASES OF          LIABILITY

                                            A.       Title   VII
        501.   Answering paragraph 501, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

             B.      The Equal Protection Clause of the Fourteenth Amendment

                                           i.      Individuals

        502. Answering paragraph 502, these answering Defendants lack the knowledge             or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

                                      c.         42 U.S.C. $ 1981.

       503.    Answering paragraph 503, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

                                  VI.           DAMAGES ANDIQUITY

                                      A.        Compensatory Damages

       601.    Answering paragraph 601, these answering Defendants lack the knowledge or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.




                                                   -24   -
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 25 of 27



                                    B.     Punitive Damages

        602. Answering paragraph 602, these answering Defendants lack the knowledge             or

information sufficient   to form a belief as to the truth of the allegations    contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

                                          C.      Equity

        603.    Answering paragraph 603, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

                                 VU.     CONDITIONSPRECEDENT

        70I.    Answering paragraph 701, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

                                VIII.    REOUEST FOR JURY TRIAL

        801.    Answering paragraph 801, these answering Defendants lack the knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein;

therefore, these answering Defendants deny the same putting the Plaintiff to his proof.

                                 AFFIRMATIVE DEFENSES

        1.      Upon information and belief, Plaintiff lacks personal as well as subject matter

jurisdiction.

        2.      Upon information and beliei the Complaint filed by Plaintiff fails to state facts

sufficient to constitute a cause of action upon which relief may be granted.

        3.      Upon information and belief, Plaintiff has failed, refused, and/or neglected to

mitigate or avoid the damages complained of in his Complaint.




                                               -25   -
        Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 26 of 27



        4.       Upon information and belief, Plaintifls causes of action are barued in whole or in

part by the Doctrine of Latches.

        5.       Upon information and belief, Plaintiff is estopped from asserting each cause of

action upon which he seeks relief.

        6.       Upon information and belief, each and every cause of action alleged by Plaintiff is

baned by the Doctrine of Waiver.

        7   .    Upon information and belief, all or portion of Plaintiffls claims are barred by the

applicable statute of limitations.

        8.       Upon information and belief, each and every cause of action set forth by Plaintiff

is baned as Plaintiff failed to timely and completely         exhaust the requisite administrative

remedies, both statutory andlor contractual, available to him prior to commencing this action.

        9.       Upon information and belief, Defendants have immunity/qualified immunity to

the claims alleged by the Plaintiff.

        10.      Upon information and belief, Plaintiff has failed to file a proper Notice of Claim

in this case.

        1   1.   Upon information and belief, that Plaintiff has released Defendants from all the

causes of action set forth   in Plaintiff s Complaint.

        WHEREFORE, these answering Defendants demand judgment dismissing Plaintiffs

Complaint with prejudice, together with the costs and disbursements of this action and such other

and further relief as the Court deems just and equitable.




                                                  -26-
           Case: 3:19-cv-00033-slc Document #: 5 Filed: 02/14/19 Page 27 of 27



               THESE ANSWERING DEFENDANTS REQUEST A TRIAL BY JURY

           Dated this 14tl'day of February, 2019.

                                                von BRIESEN & ROPER, s.c.
                                                Attorneys for Defendants, City of La Crosse and
                                                Ron Tischer

                                                By:           s/Christopher P. Riordan
                                                              Christopher P. Riordan, SBN 1018825

                                                              411 East Wisconsin Ave. Suite 1000
                                                              Milwaukee,Wl53202
                                                              414-287-1268
                                                              414-238-6635 - Facsimile
                                                              criordan@vonbriesen. com

32619676_'t.DOCX




                                                    -27   -
